Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145212                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145212
                                                                    COA: 308923
                                                                    Wayne CC: 09-030905-FH
  RITA ANN GOSSELIN,
            Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the April 17, 2012 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Wayne Circuit Court for
  correction of the judgment of sentence to delete the requirement that the defendant pay
  one-third of her restitution obligation before she may be released on parole. The trial
  court had no authority to impose the restitution obligation as a condition of parole. See
  People v Greenberg, 176 Mich App 296, 310-311 (1989). In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the remaining questions presented
  should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2012                    _________________________________________
           s1128                                                               Clerk